DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended claims 1, 22, and 26. Claims 1, 6, 7, 9, 11, 13, 16-17, 22, 25-26, 28-30, 32, 34-35, 37, and 39-40 are currently pending.
The amendment to claim 1 includes added subject matter that has not been underlined, as required by 37 CFR 1.121(c)(2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 11, 13, 16, 17, 22, 25, 28-30, 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (U.S. Patent Application Publication No. 2010/0084041) in view of Brem et al. (U.S. Patent Application Publication No. 2012/0302986).
Regarding claim 1, Fehr discloses a drug mixing device (Figs. 1-3, feat. 30; ¶ 0028; ¶ 0041, lines 11-15) comprising: a first container configured to hold a first component of a drug to be mixed (Figs. 1-3, feat. 36; ¶ 0028), the first container comprising a first opening (Fig. 3, feat. 68; ¶ 0031); and a housing (Figs. 1-3, feat. 32; ¶ 0028) comprising: an outer casing (the external walls of housing 32 and attachment member 34); an attachment member adapted to couple the first container to the housing (Figs. 1-3, feat. 34; ¶ 0028); a first port dimensioned or shaped to receive the first container along a direction that extends from the first port to the attachment member (Fig. 7, feat. 114; ¶ 0037); and a second port configured or shaped to receive a second container (Figs. 1-3, feat. 38; ¶ 0028) but not the first container (Figs. 7 and 8, feat. 116; ¶ 0037; Note: Second port 116 is depicted as smaller than first port 114), wherein the first container is configured to be detachably coupled to the housing (¶ 0028).
Fehr does not disclose at least one window in the outer casing, that a main body of the first container is visible through the window, or that the at least one window is configured to indicated the presence and/or absence of the first container having been received in the first port.
Brem teaches a fluid transfer device (Figs. 9-11, feat. 270; ¶0058) comprising a container holder (272) for holding a vial (300; ¶0059). The container holder comprises a jacket wall (273) with a window opening (Please see annotated figure 1, feat. A; ¶0059-0060) with a first catch structure (274) for holding the vial in an unpenetrated, storage configuration (Fig. 10; ¶0063) and a second catch structure (275) for holding the vial in a penetrated configuration (Fig. 11; ¶0064). The main body of the vial can be seen through the window (Please see annotated figure 1, feat. B). Brem teaches that the container holder provides optimal protection to the vial since the vial is surrounded by the wall of the holder (¶0063, lines 25-26). Additionally, Fehr teaches that window openings allow the contents of the vial to be viewed while the device is in use (Fehr: ¶0033, lines 2-7). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Fehr so that it comprises at least one window in the outer casing such that a main body of the first container is visible through the window and the at least one window is configured to indicated the presence and/or absence of the first container having been received in the first port in order to optimally protect the first container as taught by Brem and allow a user to view the contents of the vial while [AltContent: textbox (Annotated Figure 1: 1a is adapted from figures 10a-c of Brem and demonstrates the storage configuration. 1b is adapted from figures 11a-b of Bream and demonstrated the penetrated configuration.)]the device is in use as taught by Fehr.

Regarding claim 6, Fehr in view of Brem discloses the mixing device of claim 1. Fehr further discloses that the first container comprises a first closure on the first opening (Fig. 3, feat. 68; ¶ 0031).
Regarding claim 7, Fehr in view of Brem discloses the mixing device of claim 6. Fehr further discloses that the first closure comprises a septum (Fig. 3, feat. 68; ¶ 0031), and the attachment member comprises a needle configured to piece the septum (Fig. 3, feat. 56; ¶ 0031).
Regarding claim 9, Fehr in view of Brem discloses the mixing device of claim 1. Fehr further discloses that the attachment member comprises a snap-fit member (Figs. 7 and 8, feat. 118; ¶ 0037), wherein the first container further comprises an indented portion configured to receive the snap-fit member (Fig. 3, feat. 36; ¶ 0037, lines 19-23).
Regarding claim 11, Fehr in view of Brem discloses the mixing device of claim 1. Fehr further discloses that the first port comprises a guiding portion, wherein the guiding portion is configured to adjust the at least one of the position or the alignment of the first container when the first container is received in the first port (¶ 0037, lines 19-26), wherein the guiding portion is configured to align the first container with the attachment member (¶ 0037, lines 19-26).
Regarding claim 13, Fehr in view of Brem discloses the mixing device of claim 11. Fehr further discloses that the guiding portion comprises at least one of a tapered portion, a camming portion, or a threaded portion (¶ 0037, lines 19-26).
Regarding claim 16, Fehr in view of Brem discloses the mixing device of claim 11. Brem further teaches that the first container (300) must pass through an aperture in the container holder before encountering the catches and be held in the storage or penetrated configurations (Figs. 9-11; ¶0063). Therefore, Fehr in view of Bream discloses that the first port is arranged such that during insertion of the first container, the first container passes through an aperture of the first port before encountering the guiding portion of the first port.
Regarding claim 17, Fehr in view of Brem discloses the device of claim 16. Brem further teaches that the length of the jacket wall corresponds with the total length of the vial (¶0059) and that the vial is completely received within the jacket wall in the penetrated configuration (Fig. 11; Annotated figure 1b). Therefore, Fehr in view of Brem discloses that the housing defines a boundary and the first container is configured to be received completely within the housing boundary such that no part of the first container protrudes outside the boundary.
Regarding claim 22, Fehr in view of Brem discloses the mixing device of claim 1. Fehr further discloses the second container configured to hold the second component of a drug to be mixed (¶ 0041).
Regarding claim 25, Fehr in view of Brem discloses the mixing device of claim 1. Fehr further discloses that the mixing device is for reconstituting a drug (¶ 0041, lines 11-15).
Regarding claim 28, Fehr in view of Brem discloses the mixing device of claim 1. Fehr further discloses that the housing is configured to detachably receive the first container (Figs. 1-3, feat. 36) by the first port (Fig. 7, feat. 114; ¶ 0037) and the second container (Figs. 1-3, feat. 38) by the second port (Fig. 7, feat. 116; ¶ 0037) with the first container and the second containers located in an opposing relationship (Fig. 3, feats. 36 and 38).
Regarding claim 29, Fehr in view of Brem discloses the mixing device of claim 28. Fehr further discloses that the second container comprises a second opening (Fig. 3, feat. 70; ¶ 0031); and the first and second openings oppose each other when the first and second containers are located within the housing (Fig. 3, feats. 68 and 70).
Regarding claim 30, Fehr in view of Brem discloses the mixing device of claim 29. Fehr further discloses that the second container comprises a closure on the second opening (Fig. 3, feat. 70; ¶ 0031).
Regarding claim 32, Fehr in view of Brem discloses the mixing device of claim 28. Fehr further discloses that the attachment member is configured to extend into at least one of the first container and the second container when the first and second containers are received in the housing (Fig. 3, feat. 56; ¶ 0031).
Regarding claim 34, Fehr in view of Brem discloses the mixing device of claim 32. Fehr further discloses that the attachment member (Fig. 3, feat. 56) is configured to extend through a closure on the second opening (Fig. 3, feat. 70; ¶ 0031).
Regarding claim 35, Fehr in view of Brem discloses the mixing device of claim 34. Fehr further discloses that the attachment member comprises a pointed end configured to pierce the closure of the second container when the second container is received in the housing (Fig. 3, feat. 56; ¶ 0031, lines 10-13).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (U.S. Patent Application Publication No. 2010/0084041) in view of Brem et al. (U.S. Patent Application Publication No. 2012/0302986), and in further view of Itri et al. (U.S. Patent Application Publication No. 2002/0052317).
Regarding claim 26, Fehr in view of Brem discloses the device of claim 22. Fehr does not disclose that the first component of the drug is sterilized water and the second component of the drug is Remicade (RTM).
Itri teaches a method for the treatment of chronic HCV using Remicade in which the Remicade is a lyophilized powder and requires reconstitution with sterile water prior to intravenous infusion (¶ 0028). The mixing device disclosed by Fehr is suitable for reconstituting lyophilized powders (Fehr: ¶ 0041 Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Fehr in view of Brem so that the first component of the drug is sterilized water and the second component of the drug is Remicade (RTM) in order to reconstitute the Remicade for treatment of chronic HCV.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (U.S. Patent Application Publication No. 2010/0084041) in view of Brem et al. (U.S. Patent Application Publication No. 2012/0302986) and in further view of Mosler et al. (U.S. Patent Application Publication No. 2011/0087164).
Regarding claim 37, Fehr in view of Brem discloses the mixing device of claim 1. Fehr further discloses a fluid driver (Figs. 1-3, feat. 40; ¶ 0028), wherein the fluid driver comprises a driving fluid transfer member (Fig. 3, feat. 64; ¶ 0031) and wherein the driving fluid transfer member is configured to fluidly couple the fluid driver to the first container (¶ 0031 and 0032). Fehr in view of Brem does not disclose that the driving fluid transfer member is configured to extend into the first container, wherein the driving fluid transfer member and the attachment member are configured to extend through the same surface of the first container when the first container is fluidly coupled to the fluid driver. In the mixing device disclosed by Fehr, the driving fluid transfer member extends into the second container alongside the attachment member, and transfers the pressure created in the pump mechanism to the second container (¶ 0031). The pressure may comprise a low or high pressure, so long as the pressure differential transfers fluid from the first container to the second container (¶ 0047).
Mosler teaches a drug mixing device (¶ 0008) for transferring fluid from a first container (Fig. 4B, feat. 113; ¶ 0093; Fig. 9B, feat. 213; ¶ 0095) to a second container (Fig. 4B, feat. 114; ¶ 0093; Fig. 9B, feat. 214; ¶ 0095) by using a syringe (Fig. 4B, feat. 115; ¶ 0093; Fig. 9B, feat. 215; ¶ 0095) as a fluid driver. Mosler teaches an embodiment (Figs. 4 and 5, feat. 100; ¶ 0092-0093) in which a driving fluid transfer member (Fig. 4B, feat. 110; ¶ 0092-0093) extends into the second container along with an attachment member (Fig. 4, feat. 104; ¶ 0092) such that when the plunger of the syringe is withdrawn, negative pressure is created in the second container such that a pressure differential between the first and second containers drives fluid from the first container into the second container (¶ 0093). Mosler teaches another embodiment (Figs. 9 and 10, feat. 200; ¶ 0094-0095) in which a driving fluid transfer member (Figs. 9 and 10, feat. 217; ¶ 0094-0095) extends into the first container along with an attachment member (Figs. 9 and 10, feat. 204; ¶ 0094) such that when a syringe, pre-loaded with a driving fluid such as air, is attached to the device and actuated, positive pressure is created in the first container such that the fluid in the first container is driven into the second container (¶ 0095).
Therefore, the prior art device disclosed by Fehr in view of Brem differs from the device of claim 37 in that Fehr in view of Brem discloses the driving fluid transfer member extending into the second container through the same surface as the attachment member, while the claimed device recited the driving fluid transfer member extending into the first container through the same surface as the attachment member. As discussed above with respect to Mosler, a drug mixing device comprising a driving fluid transfer member extending into the first container through the same surface as the attachment member as claimed was known in the art. As discussed above, Mosler further teaches both the configuration disclosed by Fehr in view of Brem and the configuration recited in claim 37. Therefore, one of ordinary skill in the art could have performed the substitution of the claimed configuration of driving fluid transfer member and attachment member for the configuration disclosed by Fehr in view of Brem, and the results of the substitution would have been predictable, as discussed above. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device discloses by Fehr in view of Brem so that the driving fluid transfer member is configured to extend into the first container, wherein the driving fluid transfer member and the attachment member are configured to extend through the same surface of the first container when the first container is fluidly coupled to the fluid driver. Please see MPEP §2143(I)(B) for more details.
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (U.S. Patent Application Publication No. 2010/0084041) in view of Brem et al. (U.S. Patent Application Publication No. 2012/0302986) and in further view of Drake et al. (U.S. Patent Application Publication No. 2010/0036319).
Regarding claim 39, Fehr in view of Brem discloses the device of claim 1. Fehr in view of Brem is silent with respect to the volume of the first container.
Drake teaches an autoinjector for reconstituting lyophilized medicaments stored in vials (¶ 0033). Drake teaches that the autoinjector comprises an adaptor that allows it to interface with standard vial sizes, including vials of sizes between 1 ml and 60 ml (¶ 0088-0095). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Fehr in view of Brem so that the volume of the first container lies in the range of 1 ml to 1000 ml so that the device can work with standard vial sizes as taught by Drake.
Regarding claim 40, Fehr in view of Brem discloses the device of claim 22. Fehr in view of Brem is silent with respect to the volume of the second container.
Drake teaches an autoinjector for reconstituting lyophilized medicaments stored in vials (¶ 0033). Drake teaches that the autoinjector comprises an adaptor that allows it to interface with standard vial sizes, including vials of sizes between 1 ml and 60 ml (¶ 0088-0095). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Fehr in view of Brem so that the volume of the second container lies in the range of 1 ml to 1000 ml so that the device can work with standard vial sizes as taught by Drake.
Response to Arguments
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 02/22/2022, with respect to the rejections of claims 22 and 26 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments to the claims. Therefore, the rejections have been withdrawn.
Applicant’s arguments, see pages 6-7 of Applicant’s Remarks, filed 02/22/2022, with respect to the rejections of independent claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive in light of the amendments to claim 1. Accordingly, the rejection of claim 1 and its dependent claims have been withdrawn. However, upon further search and consideration, new grounds of rejection have been made of claim 1 and its dependent claims as discussed above.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781